Citation Nr: 0828513	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-26 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to September 1978 and April 1980 to September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran's appeal was previously 
before it in February 2008 and was remanded to the Appeals 
Management Center for further notice and assistance.  At that 
time the veteran's appeal also contained a claim for service 
connection for bilateral tinnitus, which was also remanded by 
the Board.  By rating decision issued in May 2008, the 
Appeals Management Center granted service connection for 
tinnitus.  Thus the veteran's appeal as to that issue has 
been satisfied.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
current bilateral hearing loss is related to noise exposure 
in the military.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
bilateral hearing loss, which represents a complete grant of 
the benefit sought on appeal.  As such, no discussion of VA's 
duties to notify and assist is necessary.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran is not required to show that hearing loss was 
present during active military service in order to establish 
service connection.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  Rather, he may establish the required nexus 
between his current hearing disability and his military 
service by showing that his current hearing disability 
resulted from personal injury suffered in the line of duty.  
Id.  Claims for service connection must be considered on the 
basis of the places, types and circumstances of a claimant's 
military service.  38 C.F.R. § 3.303.  

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  

The veteran claims that he was exposed to excessive noise in 
service.  He alleges that he was exposed to constant acoustic 
noise trauma in the military as a MOS 0311 in the infantry, a 
MOS 0351 Dragon Gunner, and a MOS 8531 Marksmanship 
Instructor.  In addition, on his VA Form 9, the veteran also 
stated that he was attached to the WPNS Battalion for two 
years and spent nearly every work day on the rifle range.  
The veteran's DD 214s show that he was a Marine Anti Tank 
Assault Man for 6 years, a Marine Dragon Gunner for 3 years 
and 11 months, and a Marksmanship Instructor for 1 year and 5 
months.

The service medical records show that he was noted to have a 
high-frequency hearing loss in the left ear upon entrance 
into service.  The remainder of the service treatment 
records, however, shows that the veteran had normal hearing 
on audiometric testing including on the last audiogram 
conducted in service in April 1983.  In addition, service 
records do not show that he complained of or was diagnosed to 
have hearing loss during service.  

The veteran was afforded VA examinations in December 2004 and 
April 2008.

At the December 2004 VA examination, the veteran complained 
of diminished hearing bilaterally with difficulty 
understanding conversation, especially female voices.  He 
reported a history of military noise exposure in the infantry 
to tanks, aircraft and weapons fire.  He reported hearing 
protection was generally used.  As for post-service noise 
exposure, the veteran reported working in law enforcement 
with exposure to weapons qualification firing once or twice a 
year at which he wore hearing protection.  He also reported 
recreational noise exposure to occasional hunting, but said 
hearing protection was usually worn during this activity as 
well.

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
35
55
55
44
LEFT
25
40
50
45
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was normal sloping to moderately severe 
sensorineural hearing loss in the right ear and normal 
sloping to moderate sensorineural hearing loss in the left 
ear.  The examiner stated that, based on the claims file 
evidence showing hearing within normal limits throughout 
military service, it was the examiner's opinion that the 
veteran's present hearing impairment is not related to 
acoustic trauma incurred during military service.  Rather, 
based on the reported history of civilian occupational and 
recreational noise exposure, it was speculated that these two 
sources of noise exposure have contributed to the veteran's 
present hearing loss.

In February 2008, the Board determined that this opinion was 
inadequate for rating purposes because the examiner failed to 
account for the veteran's report of noise exposure in 
service, and instead relied on the lack of showing of hearing 
loss in the service treatment records in rendering the 
opinion.  Thus the Board remanded the veteran's claim to 
obtain a new VA examination with a medical opinion that takes 
into account all the evidence including the places, types and 
circumstances of the veteran's military service.

The veteran underwent a new VA examination in April 2008.  At 
this examination, the veteran complained of hearing loss with 
the greatest difficulty when background noise is present.  
The veteran reported military noise exposure to 106 
recoilless rifle fire, Dragon gun fire, aircraft noise, tank 
noise and 50 caliber fire.  He also reported being an 
instructor on the rifle range where he was around constant 
weapon fire of various types of weapons and being a Dragon 
gunner.  He reported wearing some hearing protection devices 
although it was inadequate at times as he could still here 
the extremely loud noise.  As for post-service noise 
exposure, the veteran reported occupational noise exposure to 
yearly weapon qualifications for which he wore hearing 
protection.  He denied recreational noise exposure.

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
35
60
60
45
LEFT
25
50
50
50
44

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The assessment was that the veteran had 
normal sloping to a mild to moderately severe sensorineural 
hearing loss bilaterally.

The examiner noted the veteran's in-service hearing history 
as previously set forth in the prior examination.  The 
examiner stated that, because the separation hearing test was 
not found in the files, he could only speculate that it is at 
least as likely as not that the current hearing loss is the 
result of noise exposure while in the military.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  After 
weighing the above evidence, the Board finds that it is in 
equipoise and thus service connection is warranted.  

The veteran reports being exposed to excessive noise in the 
infantry, and his military occupational specialties are 
consistent with those reported by the veteran.  Thus the 
service records corroborate the veteran's statements as to 
his duties in service.  In addition, his military 
occupational specialties appear to be those in which the 
veteran would be exposed to excessive noise from such sources 
as gunfire, tank noise, etc.  In addition, the veteran 
reported using hearing protection for all noise-related 
activity post service.  Thus there is no reason to discount 
the veteran's report, and there is no evidence to show that 
the veteran had significant post-service noise exposure that 
may be the cause of his bilateral hearing loss.

With respect to the December 2004 VA examiner's statements as 
to the etiology of the veteran's hearing loss, the Board 
previously found her opinion to be inadequate for rating 
purposes and, therefore, the Board cannot rely upon that 
opinion in rendering a decision on the veteran's claim.  In 
addition, the April 2008 opinion offered by the VA examiner 
supports the claim.  Because the Board finds veteran's 
testimony is credible, and given the latter VA opinion, and 
resolving all reasonable doubt in his favor, the Board finds 
that service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


